     Case 2:18-cv-01850-KJM-AC Document 51 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES B. FAULTRY,                                No. 2:18-cv-1850 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    J. SAECHAO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed October 6, 2020, the parties were ordered to prepare a joint pretrial

19   statement that defendant’s counsel was to file on or before November 20, 2020. ECF No. 42.

20   Defendant requested and was granted an extension of the deadline to December 30, 2020. ECF

21   No. 48. Counsel for defendant has now filed the statement, which lacks input from plaintiff, and

22   explains that plaintiff’s positions are missing because counsel has yet to receive plaintiff’s input

23   on the joint statement. ECF No. 50-1 at 2. Counsel further explains that the joint statement was

24   filed after the deadline because he waited a few extra days in case plaintiff’s response was

25   delayed. Id.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Within fourteen days of the filing of this order, plaintiff shall separately file his

28   portion of the joint pretrial statement. Failure to comply may result in the imposition of
                                                        1
     Case 2:18-cv-01850-KJM-AC Document 51 Filed 01/06/21 Page 2 of 2


 1   appropriate sanctions, up to dismissal of this action based on the degree of plaintiff’s
 2   noncompliance.
 3          2. In the event counsel for defendant receives plaintiff’s comments on the joint pretrial
 4   statement before plaintiff files them, counsel shall promptly file the comments with the court.
 5   DATED: January 5, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
